DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 5/7/21 is acknowledged.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 130 as being unpatentable over Clough (US 6,767,460), with further evidence from Ting as applied in rejection (2) below.
	Clough teaches filter material (abstract) having ligands aminophosphonic acid (col. 4 lines 11-21) claims) and N-methylglucamine (5 hydroxyl groups) (col. 5 lines 27-
For claim 7, Clough does not teach the specified polymers, but Ting teaches polyamide for the fibers (examples) and other type of polymer fibers in introduction. Therefore, it would have been obvious to one of ordinary skill in the art to use the teaching of Ting in the teaching of Clough to have the polymer fabric made of such fibers, because Clough is not specific. 
	
Claim(s) 1- 7 are rejected under 35 U.S.C. 102(a1) as anticipated by Ting, or in the alternative, under 35 USC103 as being unpatentable over Ting et al “Tuning N-methyl-D-glucamine density in a new radiation grafted poly(vinyl benzyl chloride)/nylon-6 fibrous boron-selective adsorbent using the response surface method,” RSC Adv. 2015,5. (submitted by the applicant) in view of Clough (US 6,767,460)
	Ting teaches the claimed invention of a filter material having the ligand N-methyl-D-glucamine over poly(vinyl benzyl chloride)/nylon-6 (a halogenated polymer-polyamide) fibers. This is an amino-polyol with 5 -OH groups – see the structure in the figure 1. The part of claim after the wherein clause is simply an intended use.
	Ting does not explicitly teach the media as being made into a filter membrane, and the phosphonic acid ligand. Nonetheless, Ting does teach use the media such as fabrics and films, non-woven fabric, etc. (which are typically the structure of filter membranes) as known in the art, which would anticipate the claims. 
Having such media in the form of filter media for filtration applications is well-known and common sense. Clough teaches similar media in the form of filter media for .

Response to Arguments
Arguments are not persuasive. Both cited references teach implicitly or explicitly the media in the form of filter or filter membrane as shown. It would also have been obvious to one of ordinary skill to use the media in the form of filter membranes, which is well-known. A filter membrane is only a usable form for the media.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.